Case 3:18-cr-30001-WGY Document 426 Filed 06/06/19 Page 1of8

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINAL NO. 3:18-CR-30001-WGY

 

UNITED STATES OF AMERICA
V.

DAPHNE MOORE, et als.

 

 

DEFENDANT DAPHNE MOORE'S RENEWED MOTION
FOR EVIDENTIARY HEARING ON DERIVATIVE EVIDENCE
AND SUPPRESSION OF EVIDENCE DERIVED FROM
FRUITS OF POLE CAMERA SURVEILLANCE

 

Defendant Daphne Moore moves the Court for an evidentiary hearing to
identify evidence derived from the fruits of the warrantless pole camera
surveillance and recording of her home, her activities, her family and her guests
from May 17, 2017 through mid-January 2018 at 120 Hadley Street in
Springfield. She further moves for suppression of all evidence as to which the
government fails to establish a source wholly independent of the fruits of the
pole camera surveillance. As grounds for this motion, Defendant Moore states:

1. By order dated June 3, 2019 the Court ruled that the pole camera
recording activity that the government conducted during this period constituted

a warrantless search, and ordered that all evidence that directly resulted from
Case 3:18-cr-30001-WGY Document 426 Filed 06/06/19 Page 2 of 8

this illegality be suppressed. Document 416, pp. 24-25. The Court took no
action regarding derivative evidence.

2. Disclosures by the government [since the May 13, 2019 hearing on
Moore’s motion to suppress] establish that the government not only used pole
camera information to further its investigation, it has also used pole camera
information for litigation purposes, namely, to prepare key witnesses to testify
in trial’, particularly with regard to Count Three of the superseding indictment
[events of November 17, 2017]. For example:

A. In a May 20, 2019 preparation session, one trial witness was shown a
photograph that was date stamped 11/17/2019 (sic) and a video clip “from the
pole camera footage taken on 11/17/2017" in connection with events that
allegedly occurred at Defendant Moore’s home [IRS_0000355]; and

B. In a May 29, 2019 preparation session, another trial witness was
shown a photograph of Defendant Moore’s house as well as “pole camera
footage from 11/17/17” from which the witness identified vehicles and
individuals in the driveway. IRS_0000362.

Both of these sessions were used to refresh and bolster the cooperating
witnesses’s memories of the events depicted in the pole camera images.

3. These preparation sessions were conducted after the May 13, 2019

hearing, in which the Court alerted the government to the possibility that it

 

1

The papers cited below document that law enforcement witnesses were
involved in using pole camera video and stills to prepare the testimony of
cooperating witnesses on subjects that both can be expected to testify about.

2
Case 3:18-cr-30001-WGY Document 426 Filed 06/06/19 Page 3 of 8

might find the pole camera surveillance conducted in this case to be a search,
and specifically inquired of the government about the tainting effect of pole
camera evidence on other aspects of the government’s case. 5-13-2019Tr:35-
36.

4. Defendant Moore has been unable to identify all instances of this kind
of taint in the government’s evidence

5. The government’s investigation activities were also tainted by
information derived from its pole camera surveillance.

A. In her April 23, 2019 Motion to Suppress, Moore asserted that the
government's warrantless search produced derivative evidence, and gave some
examples. Paragraphs 68 and 209 of the government’s November 9, 2017 Title
III application reported information obtained from pole camera footage; ATF
Agent Bzduch testified in the grand jury about pole camera surveillance fruits,
including observations of Ms. Moore and some of her codefendants: and that
pole camera footage was used to identify and investigate individuals having no
apparent connection to this investigation. Under a heading “The Pole
Camera/Video Surveillance and Its Fruits should be Suppressed,” Moore
asserted that the pole camera surveillance was used to learn the whereabouts
of co-defendants Nia Moore-Bush and Denelson Dinzey at particular times and
on particular dates. See ATF_0000506-507, attached as Exhibit C [use of pole
camera to monitor suspect’s activities inside vehicle]. Presumably this evidence
will be offered as part of the government’s conspiracy case. At page 6, Moore
asserted that the pole camera fruits were employed in conjunction with the

3
Case 3:18-cr-30001-WGY Document 426 Filed 06/06/19 Page 4 of 8

wiretaps, coordinating intercepts with the view of events at 120 Hadley Street.

B. Defendant Moore asserted that the pole camera images “must be
suppressed, along with all evidence derived directly or indirectly therefrom.”
Motion, 7, 12-13. She requested a hearing at which the government would be
required to demonstrate that the fruits of this warrantless search were
admissible. Id., 12-13.

C. The government did not challenge any of these assertions in its
opposition. Document 367. It conceded that the November 9, 2017 affidavit in
support of the Application for Authorization to Intercept Wire and Electronic
Communications “discusses the installation of the pole camera and the results
obtained at that time (Defendants Exhibit A2(“Ex.A2").”

6. The Court conducted a non-evidentiary hearing on Defendant Moore’s
motion to suppress on May 13, 2019. Derivative evidence was discussed only
with the government, and fleetingly. The Court asked government counsel what
impact an order allowing the motion would have on the government’s case, and
specifically, whether the wiretap warrants depend on it. 5-13-19Tr:35-36.
Defendant Moore was not addressed regarding this issue. Id.

7. In circumstances where a prior illegality has been established, “the
burden of showing admissibility rests, of course, on the prosecution.” Brown v.
Illinois, 422 U.S. 590, 604 (1975). Here, the government is the party with
superior knowledge of the source of its evidence, of the uses it has made of the
pole camera footage and images, and the time line on which that evidence was
developed. The extent to which evidence identified as possibly tainted by fruits

4
Case 3:18-cr-30001-WGY Document 426 Filed 06/06/19 Page 5of 8

of the pole camera surveillance was derived with the aid of those illegal pole
camera videos and still photos must be determined by means of an evidentiary
hearing. In United States v. Flores, 888 F3d 537 1* Cir. 2018) the district court
held an evidentiary hearing and made its findings regarding the “independent
source” doctrine based in part on assessments of the credibility of witnesses.
Id., at 547-548; United States v. Dessesaure, (1% Cir. 2005).

8. The impact and influence of the fruits of the pole camera search are
not easily identified in the other evidence presently known to Defendant Moore.
In her motion, Moore pointed to specific indications that the pole camera fruits
had been used to develop other evidence. See 45A, supra. Express references
to pole camera-generated information are found in the November 9, 2017
wiretap affidavit [Exhibit A2 in support of the motion to suppress]: [a] 910
identifies it generally as one of the sources; and [b] 168,
99,135,146,147,209,210,216,313,316 and 317 assert facts that appear to be
derived, directly or indirectly, from the pole camera images.

9. On January 12, 2018 SA Howe and SA Person offered Ms. Moore
transportation from the Hampden Superior Court to her home, a distance of
some 5 miles. 1-12-2018Tr:32. They surreptitiously recorded their interrogation
of Defendant Moore in the course of that 40 minute trip. Questions and

statements by the agents disclose that much of that interrogation was informed

 

2

The government has not asserted an independent source claim, but the Court
“previewed” that issue in footnote 9 of its June 3, 2019 order. Document 422.

5
Case 3:18-cr-30001-WGY Document 426 Filed 06/06/19 Page 6 of 8

and guided by pole camera information. See Chart A, attached.

10. In grand jury testimony, Special Agent Bzduch described the pole
camera set-up to the jury and testified that he had used it to both view Ms.
Moore's premises “in real time” and to review stored information to provide him
a historical perspective and refresh his memory. GJ0000639-640. He and
Special Agent Howe both used pole camera information to prepare for their
grand jury testimonies.

11. The government has not disclosed what searches of the pole camera
memory cache have been conducted, how frequently, by whom, or for what
purposes,

12. The pole camera was used extensively for investigative purposes. A
sample of the admitted or apparent use of the pole camera in connection with
other investigative methods between November 13, 2017 and December 1,
2017 is attached as Chart B.

13. There is no reason to assume that the type of use of the pole camera
video footage and stills for trial preparation was not also used similarly for
investigative purposes, to prompt or assist witnesses - some of whom are
acknowledged to have been addicts or heavy narcotics users during the period
in which the events they supposedly witnessed or participated in occurred — in
reconstructing events about which they are expected to testify.

14. The foregoing presentation establishes that there is a substantial
basis for believing that the fruits of the pole camera surveillance that this Court
has found to have constituted a warrantless search pervade the government's

6
Case 3:18-cr-30001-WGY Document 426 Filed 06/06/19 Page 7 of 8

case beyond the images produced by that activity, and that suppression of
those direct fruits of that unconstitutional activity will not adequately protect
Ms. Moore’s Fourth Amendment and First Amendment rights, nor serve as an
effective deterrent.

15. For this reason, it is imperative that the Court conduct a “taint”
hearing before trial, at which the government is required to demonstrate that
the evidence it intends to offer is not a fruit of the poisonous tree. Alderman v.
United States, 394 U.S. 165, 180-185 (1969); see United States v. Underwood,
880 F2d 612, 616 (1* Cir. 1989)[In Fifth Amendment context, “This burden of
proof . . . is not limited to a negation of taint; rather, it imposes on the
prosecution the affirmative duty to prove that the evidence it proposes to use
is derived from a legitimate source wholly independent of the compelled
testimony”].

Wherefore, Defendant Daphne Moore requests that the Court convene an
evidentiary hearing before trial at which the government will bear the burden
of establishing that the evidence it intends to offer at trial has a legitimate
source independent of the information developed through its pole camera
surveillance. Defendant Moore further requests that, as to all evidence for which
the government fails to establish a source wholly independent of the pole

camera Surveillance fruits, the Court issue an order of suppression for trial.
Case 3:18-cr-30001-WGY Document 426 Filed 06/06/19 Page 8 of 8

Respectfully submitted,
Daphne Moore, Defendant, by

/s/ Linda J. Thompson

Linda J. Thompson, Esq.

BBO# 496840

THOMPSON & THOMPSON, P.C.
1331 Main Street, Suite 320
Springfield, MA 01103

[413] 739-2100
linda@ttpclaw.com

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and accurate copy of the
foregoing document will be served on counsel of record for each represented
party in this action through PACER’s electronic filing and service system, this
6" day of June, 2019.

/s/ Linda J. Thompson
Linda J. Thompson
